                  Case 1:20-cv-04047-LTS-OTW Document 16
                                                      15 Filed 11/04/20
                                                               11/02/20 Page 1 of 1


   MEMO ENDORSED

                                                              F I S H E R | T A U B E N F E L D LLP
                                                                                    225 Broadway, Suite 1700
                                                                                  New York, New York 10007
                                                                                          Main 212.571.0700
                                                                                           Fax 212.505.2001
                                                                                  www.fishertaubenfeld.com


          Writer’s direct dial: 212-384-0262
          Writer’s e-mail: liane@fishertaubenfeld.com
                                                                      November 2, 2020

          VIA ECF
          Hon. Ona T. Wang
          United States Magistrate Judge
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                   Re:     Dawkins v. Shake Shack Inc., Case No. 1:20-cv-04047-
                           LTS-OTW
                           Joint Request for Adjournment of Initial Pretrial
                           Conference

           Dear Judge Wang:

                          This firm represents Plaintiff Shaquille Dawkins in the above-referenced matter.
          We write jointly with Defendant to request an adjournment of the Initial Pretrial Conference
          from November 17, 2020 to the weeks of December 14th or 21st (excluding Christmas Eve and
          Christmas Day) or a date thereafter convenient to the Court. Defense counsel is not available
          between December 28th and January 1, 2021. The reason for this request is that undersigned
          counsel was relocating homes on the original mediation date of October 26th and the parties
          rescheduled mediation for the mutually available date of November 17th. This is the second
          request for an adjournment. We thank the Court for its consideration of this request.

                                                                       Respectfully submitted,

                                                                       /s/

                                                                       Liane Fisher
           cc:     All Counsel of Record (via ECF)

SO ORDERED:
Application GRANTED in part. The Initial Pretrial Conference will be rescheduled to 12/9/20 at 12:30 p.m.


_____________________________________
Ona T. Wang                11/4/20
United States Magistrate Judge
